DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on the applications filed on June 12th, 2015 and July 1st, 2020 (US applications 14737870 and 16918268 respectively). Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated February 22nd, 2022 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Regarding claim 1, the limitation “the first maximum thickness differential is greater than the second and maximum thickness differentials” is unclear and renders the claim indefinite. Specifically, it is unclear how many thickness differentials there are and how they are related given this claim language. Accordingly, for the purpose of examining the claims currently pending, this limitation will be interpreted to mean “the first maximum thickness differential is greater than the second maximum thickness differential”. 
Regarding claims 8, the limitation “the at least two lenses” lacks antecedent basis as claim 1 only cites “a plurality of contact lenses”. Appropriate correction is required.

Regarding claims 2-7 and 9, these claims depend on a rejected base claim and are therefore rejected for at least the reasons stated supra. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1 and 6-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wildsmith et al. (US 2014/0055744 A1).
Regarding claim 1, Wildsmith teaches a system of contact lenses designed to optimize vision needs and comfort for a patient, comprising: 
	a plurality of contact lenses for correcting patient vision needs for a pre-determined range of cylinder power correction (See, e.g., paragraph [0226] which explains this), each lens in the system comprising dual stabilization zones positioned on first and second lateral sides of said lens respectively, and a non-stabilization zone for vision correction (See, e.g., Fig. 1A which shows an example having two stabilization zones on the first and second lateral sides of a lens, i.e. zones 115A in Fig. 1A, with a non stabilization zone 125A which is for vision correction), 
	said system including at least a first stabilization zone design for a first range of diopter cylinder power correction (DC) and a second stabilization zone design for a second range of cylinder power correction (Note that as the device performs some cylinder power correction, these cited stabilization zones 115A correspond to said correction and the claim doesn’t say the ranges must be different so insofar as the lens(es) described in Wildsmith have two stabilization zones and cylinder power correction this limitation is met), 
	and wherein said first stabilization zone design has a first maximum thickness differential designed to provide a target stability for all diopter cylinder powers within said first range, and the second stabilization zone design has a second maximum thickness differential designed to provide a target stability for all diopter cylinder powers within said second range (Note that these stabilization zones are meant to provide stability so whatever the diopter powers are that is what the zones are providing stability to, meeting this limitation), and 
	wherein the first maximum thickness differential is greater than the second and maximum thickness differentials (Note when looking at Fig. 1A it is clear that the left stabilization zone is much larger in thickness (roughly 2x) than the right one, meeting this limitation).
Regarding claim 6, Wildsmith teaches the device set forth above and further teaches wherein the thickness differential of at least two lenses has a monotonically-increasing relationship (Note that this limitation is necessarily true as this thickness differential is just a data point and 2 data points, as is the case when only looking at 2 lenses, necessarily have a monotonically-increasing relationship as you can just connect them with a line).
Regarding claim 7, Wildsmith teaches the device set forth above and further teaches wherein the monotonically-increasing relationship is linear (Note that this limitation is necessarily true as this thickness differential is just a data point and 2 data points, as is the case when only looking at 2 lenses, necessarily have a monotonically-increasing relationship as you can just connect them with a line).
Regarding claim 8, Wildsmith teaches the device set forth above and further teaches wherein the thickness differential of the at least two lenses has a polynomial relationship to cylinder correction (Note that as polynomial is extremely broad, a polynomial could be constructed to describe the relationship between thickness differential and cylinder correction, meeting this limitation).
Regarding claim 9, Wildsmith teaches the device set forth above and further teaches wherein the thickness differential of the at least two lenses has a piecewise relationship to cylinder correction (Note that as piecewise equations are extremely broad, one could be constructed to describe the relationship between thickness differential and cylinder correction, meeting this limitation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wildsmith et al. (US 2014/0055744 A1).
Regarding claim 2, Wildsmith teaches the device set forth above but lacks an explicit disclosure wherein: said first range comprises an astigmatic diopter cylinder |DC| >= 1.75 diopter (D), and said second range comprises an astigmatic diopter cylinder of |DC| < 1.75D. 
However, these ranges correspond to result-effective variables, i.e., a variable which achieves a recognized result, in the instant case these ranges directly impact the optical correction provided by the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diopter cylinder correction ranges to be within the claimed ranges for the purpose of optimizing the optical correction provided for a user.
Regarding claim 3, Wildsmith teaches the device set forth above but lacks an explicit disclosure wherein the first maximum thickness differential is in a range from 0.1 mm to 0.5 mm.
	However, the thickness differential corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness differential affects the stability and optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness differential to be within the claimed range for the purpose of optimizing the optical properties and the stabilization of the device.
	Regarding claim 4, Wildsmith teaches the device set forth above but lacks an explicit disclosure wherein the second maximum thickness differential is 30% to 95% of said first maximum thickness differential.
	However, this thickness differential ratio corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness differential ratio affects the stability and optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness differential ratio to be within the claimed range for the purpose of optimizing the optical properties and the stabilization of the device.
Regarding claim 5, Wildsmith teaches the device set forth above but lacks an explicit disclosure wherein the second maximum thickness differential is 50% to 80% of the first maximum thickness differential.
	However, this thickness differential ratio corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the thickness differential ratio affects the stability and optical transmission of the device. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness differential ratio to be within the claimed range for the purpose of optimizing the optical properties and the stabilization of the device.
	
	


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872    
                                                                                                                                                                                                    /MARIN PICHLER/Primary Examiner, Art Unit 2872